PD-0406-15
                    PD-0406-15                         COURT OF CRIMINAL APPEALS
                                                                        AUSTIN, TEXAS
                                                     Transmitted 4/10/2015 2:21:43 PM
                                                       Accepted 4/15/2015 3:50:16 PM
                    NO. ______________________                           ABEL ACOSTA
                                                                                 CLERK



             IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS



     EMILIO RODRIGUEZ V. THE STATE OF TEXAS


           FROM THE SEVENTH COURT OF APPEALS
                 CAUSE NO. 07-14-00202-CR

          ON APPEAL FROM CAUSE NO. 2014-401,172
               IN THE 364TH DISTRICT COURT
                 LUBBOCK COUNTY, TEXAS
        HON. BRAD UNDERWOOD, JUDGE PRESIDING
HON. JOHN J. MCCLENDON, JUDGE PRESIDING BY ASSIGNMENT
   CECIL G. PURYEAR, JUDGE PRESIDING BY ASSIGNMENT

   APPELLANT’S MOTION FOR EXTENSION OF TIME
   TO FILE PETITION FOR DISCRETIONARY REVIEW



                                   JULIE GOEN PANGER
                                   Counsel for Appellant/Petitioner
                                   The Kiechler Law Firm
                                   619 Broadway Street
                                   Lubbock, Texas 79401
                                   Telephone (806) 712-2889
   April 15, 2015                  Facsimile (808) 712-2529
                                   State Bar Number 24069793
                                   Email: julie@thelubbocklawyer.com


                                   April 10, 2015
To the Honorable Court of Criminal Appeals of Texas:

      COMES NOW, EMILIO RODRIGUEZ, Appellant/Petitioner herein, and files

this Motion for Extension of Time to File Petition for Discretionary Review pursuant

to TEX. R. APP. P. 10.1, 10.5, and 68.2, and in support thereof would show the Court

as follows:

                                           I.

      The opinion of the Seventh Court of Appeals in Cause No. 07-14-00202-CR,

affirming the conviction, was rendered on February 25, 2015.

                                          II.

      The number and style of the case in the District Court is Cause No. 2014-

401,172, State of Texas v. Emilio Rodriguez.

                                          III.

      Appellant/Petitioner was convicted by a jury of robbery, enhanced by prior

felony convictions. He was then sentenced to ninety-nine (99) years’ imprisonment.

                                          IV.

      The original deadline for filing the petition for discretionary review was March

27, 2014. This Motion is being filed within fifteen (15) days of such deadline, pursuant

to Rule 10.5(b) of the Texas Rules of Appellate Procedure.

                                          V.

      No extensions of time to file the petition for discretionary review have been

previously requested or granted.
                                             VI.

       Counsel for Appellant relies on the following reasons, in addition to the routine

matters that counsel must attend to in daily practice, to explain the need for the

requested extension:

            A. Counsel has been made aware of a United States Supreme Court
               case, decided on March 30, 2015, which specifically relates to the
               facts of this case and will likely have a bearing on this Court’s review
               of this case. See Woods v. Donald, 575 U.S. ____ (2015), No. 14-618,
               decided March 30, 2015.
                                             VII.

       Counsel for Appellant seeks this extension of time to be able to prepare a cogent

and succinct petition to aid this Court in its analysis of the issues presented. This request

is not sought for delay but so that justice may be done.

                                            VIII.

       WHEREFORE, PREMISES CONSIDERED, Appellant requests that this

Court grant an extension of time to file the petition for discretionary review until April

24, 2015.
                                              Respectfully submitted,


                                              The Kiechler Law Firm PLLC
                                              619 Broadway
                                              Lubbock, Texas 79401
                                              806.712.2889p
                                              806.712.2529f
                                              julie@thelubbocklawyer.com

                                              _/s/ Julie Goen Panger_________
                                              Julie Goen Panger
                                              SBN: 24069793

                             CERTIFICATE OF SERVICE

      I certify that on April 10, 2015, I provided a copy of this Motion to Jeff Ford,
Lubbock County District Attorney, Attorney for the State, by electronic service at
jford@lubbockcda.com.



                                                    _/s/ Julie Goen Panger_________
                                                    Julie Goen Panger